Citation Nr: 0127705	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The record contains no credible evidence confirming the 
veteran's alleged in-service stressors.

4.  The preponderance of the evidence shows that the veteran 
does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(f) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
and his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to PTSD.  The RO sent letters to the veteran 
in October and December 1998 informing him of the evidence 
necessary to substantiate a claim for PTSD, including the 
specific information necessary to verify his alleged 
stressors.  The veteran was also afforded an additional 60 
days by the undersigned Board Member to submit current and 
private treatment records.  Therefore, the Board concludes 
that the discussions in the rating decision, statement of the 
case, and related letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.

In addition, the RO acquired service medical and personnel 
records, and provided the veteran with a VA examination and a 
personal hearing before the Board.  Relevant VA treatment 
notes are also of record.  As explained further below, the 
veteran did not provide sufficient information in order for 
the RO to verify his alleged stressors.  He also could not 
recall the name of a private psychologist who treated him for 
depression.  Therefore, the Board finds that there has been 
compliance with VA's obligation to assist the veteran in 
developing the claim.  The record as it stands is complete 
and adequate for appellate review and no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2001).

Where, however, VA determines that the veteran did not engage 
in combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(d),(f) (2001); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2001), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The sufficiency of a stressor 
is, accordingly, a clinical determination for the examining 
mental health professional.  

In the present case, the veteran contends that he has PTSD 
because he shot at two civilians in Vietnam.  The veteran's 
DD 214 (Report of Transfer or Discharge) and service 
personnel records show that he served in Vietnam from 
December 1966 to August 1967 as a radar plotter.  He did not 
receive any awards or medals indicative of combat 
involvement.  Therefore, because the veteran's claimed 
stressors are not related to combat, he must provide credible 
supporting evidence that they actually occurred and that he 
presently has PTSD as a result.

The veteran described his alleged stressors in a January 1999 
statement to the RO, during the January 1999 VA examination, 
in testimony before the undersigned Board Member in March 
2001, and to VA treatment providers.  

The veteran asserts that he was ordered to shoot a civilian 
farmer in a field.  The man fell to the ground, but the 
veteran did not know if he was hit.  The veteran was also 
ordered to shoot a civilian child, or a small person, who 
stood in the road in the way of his convoy.  There was an 
explosion after he fired the shot, and he believed that the 
person may have been standing on a landmine.  The veteran 
testified that these civilian deaths were not reported and 
that there was no way to verify their occurrence.  

In addition, while the veteran was serving as a perimeter 
guard, another guard lit a cigarette and was shot by sniper 
fire.  The veteran testified that he did not know the 
soldier, and he that could not identify his own unit or the 
soldier's unit at that time.  The veteran provided no 
specific dates or locations of the alleged incidents.  
Finally, the veteran stated that he was bothered by the 101st 
Airborne's practice of cutting off the ears of the enemy, as 
well as their reports of otherwise mutilating the bodies of 
the enemies.  He did not report these practices and did not 
remember names or dates.  

As to the requirement that the medical evidence establish a 
diagnosis of PTSD, the veteran's service medical records 
contain no complaints, findings, or diagnoses of a 
psychiatric disorder.  The veteran apparently never had 
psychiatric complaints until he presented at the VA Medical 
Center for a consultation in September 1998.  At that time, 
he reported that he had been a crane operator for more than 
20 years until he became physically disabled.  His employer 
would not accommodate him, and he began to think about 
Vietnam once he became unemployed.  The veteran was diagnosed 
with anxiety and PTSD was to be ruled out.

The following month, the veteran reported a flashback and was 
diagnosed with PTSD, delayed onset, and adjustment disorder 
with anxiety.  He reported continued stress due to his 
worker's compensation dispute and lack of finances.  In 
December 1998, the veteran was again assessed with chronic 
adjustment disorder.  He complained of anger and anxiety over 
losing his job and the unfairness of his employer.  He 
continued to be followed through February 1999. 

During the January 1999 VA examination, the veteran related 
his alleged stressors, but also stated that treatment by his 
former employer was worse than anything he experienced in 
Vietnam.  He was presently unable to work due to a physical 
disability.  Diagnostic testing found severe impairment of 
orientation and problems with cognitive ability.  The 
examiner commented that these findings were inconsistent with 
the veteran's ability to independently locate and attend the 
VA examination.  The examiner concluded that the 
discrepancies in testing were due to malingering.  She 
further found that the veteran reported distressing 
recollections, irritability, and hypervigilance, but that he 
did not meet the full diagnostic criteria for PTSD.  She 
noted that the veteran's symptoms of anger, depression, and 
anxiety first emerged after he lost his job in 1997.  She 
believed that, since the neuropsychological testing suggested 
malingering, the veracity of the information concerning 
Vietnam was questionable.  The veteran was diagnosed with 
depressive disorder, not otherwise specified.

Based upon the record, the Board concludes that a 
preponderance of the evidence is against service connection 
for PTSD.  The record contains no evidence that verifies the 
veteran's alleged stressors.  As explained above, in 
noncombat situations, VA cannot grant service connection for 
PTSD based solely upon the statements of the veteran.  The 
veteran has reported the occurrence of stressors that are 
essentially unverifiable as reported, and has stated that he 
cannot remember further details.  In the absence of 
information concerning specific events, names, dates, or 
locations, the RO cannot verify an alleged stressor.  The 
Court has held that the duty to assist is by no means a one-
way street, and a veteran's obligation to provide certain 
facts is not an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, the Board has thoroughly reviewed the evidence 
of record, as summarized above, but concludes that the 
preponderance of the evidence in the current record is 
against a diagnosis of PTSD.  First, as mentioned above, the 
record contains no credible supporting evidence of a verified 
stressor.  A diagnosis of PTSD must be based on the verified 
history of in-service stressors.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997). 

The Board finds that the opinion of the VA examiner outweighs 
that of the VA outpatient clinician.  It is the Board's 
responsibility to assess the credibility and weight given to 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  The veteran had no complaints of PTSD symptomatology 
until 30 years following his separation from service, at 
which time he suffered a physical disability and lost his job 
and income.  The VA treatment provider apparently relied upon 
the veteran's history of unverified events in service, and 
there is no indication that she reviewed the veteran's 
records, or performed an examination in accordance with the 
DSM-IV.  On the contrary, the VA examiner provided a well-
reasoned and detailed opinion based upon a personal 
interview, psychiatric testing, and established medical 
principles.

In short, the Board finds that service connection must be 
denied because (1) the record is devoid of any evidence that 
an in-service stressor actually occurred, and (2) because the 
record does not contain competent medical evidence 
establishing a diagnosis of PTSD.  The benefit-of-the-doubt 
rule does not apply in this case because there is not an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, No. 01-7012, slip op. at 5-6 (Fed. Cir. 
Dec. 4, 2001).  Accordingly, the benefit sought on appeal is 
denied.





ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

